Citation Nr: 1225470	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded in November 2008 and March 2011 for remedial and evidentiary development.  Unfortunately, further development is required before a final adjudication can be made on this claim.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board on two separate occasions, and most recently, it was remanded so that an inquiry could be sent to the Joint Services Records and Research Center (JSRRC) regarding alleged stressors that form the basis of a claim for PTSD.  Specifically, it was requested that any other available information be obtained with respect to a soldier named Richard Payne, an individual who the Veteran alleges as having died in December 1966.  In the previous remand, dated in 2008, the Board had also requested this development; however, the RO provided the incorrect dates for verification purposes.  This was noted in the 2011 remand, and it was directed that remedial action occur.  

Unfortunately, it again appears as if the wrong period of time was identified to the JSRRC.  Indeed, as the Veteran noted, the JSRRC stated that no information could be found on the alleged death of the identified soldier between January and December 1967; however, the Veteran claimed the death occurred in December 1966.  Therefore, the search dates were incorrect.  As a matter of law, veterans are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Upon remand, the JSRRC should be contacted and it should be specifically noted as to if a Richard Payne died while assigned to the Veteran's unit in December 1966 as a result of a parachute accident.  

The Board additionally notes that the Veteran has been diagnosed as having bipolar disorder, with substance abuse in remission.  His credibility as to his alleged PTSD has yet to be determined; however, there are occasions of record in which he has identified himself as having Vietnam service, when no such service has occurred.  He has also identified having participated in riot control in both Detroit, Michigan and Washington, DC in 1967 and 1968, and he has submitted a medical opinion which, while not containing a rationale, does link PTSD to alleged service in a riot control capacity.  

As a matter of historic record, the 82nd Airborne Division was utilized during this civil unrest; however, the Veteran's specific participation has not been noted.  The JSRRC should also be asked to determine if his unit was mobilized to respond to civil unrest in Detroit and or Washington at the time of his service.  

The Board also notes a letter from a family friend of the Veteran, which offers an observation that is potentially helpful to the claim.  Specifically, a letter written in October 2000 describes the Veteran as having a noticeably different demeanor in 1969 and 1970 from what existed prior to service.  His associate described him as being jovial prior to his Army service, and stated that he seemed to have a behavioral abnormality upon his return from active duty.  The private letter also described the Veteran as having substance abuse issues and domestic violence problems.  

Certain chronic disorders, including psychoses, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The report of the Veteran's associate, an individual who knew the Veteran personally within the first post-service year, is probative in establishing that there was some sort of psychiatric symptoms, at least potentially, at a time very proximate to service discharge.  There is no indication that this lay statement is inherently not credible.  

Given this, the Board concludes that an examination is warranted.  Accordingly, regardless of what information is obtained after the JSRRC has been contacted, the Veteran should be scheduled for an examination to address whether it is at least as likely as not that any current psychiatric disorder had causal origins in service, or, if manifesting as a psychosis, within the first post-service year.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's clinical records from the West Palm Beach VA Medical Center for the period from June 2011 to the present.

2.  Forward the Veteran's stressor information to the JSRRC and request that a search be conducted for any evidence of the death of Richard Payne, an airborne soldier, in December 1966.  

Additionally, participation of the Veteran's unit in riot control in Detroit, Michigan and Washington, DC in 1967 and 1968 should be verified.  Should the records indicate that the Veteran's unit participated in such a capacity, the record should be so reflected.  

2.  Schedule the Veteran for an examination for the purposes of determining the nature and etiology of any currently present acquired psychiatric disorder.  Specifically, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran has a current psychiatric disorder, to include PTSD and bipolar disorder, which had its causal origins in active service (or, with respect to any psychoses, within the first post-service year).  

The examiner should review the lay accounts of the Veteran's behavior in 1969 and 1970, as well as all credible reports associated with the claims file.  A rationale should accompany all conclusions reached.  

3.  Thereafter, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

